 236DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDDavid R Webb Co , IncandEugene McGaha Case25-CA-18553September 30 1988DECISION AND ORDERBY CHAIRMAN STEPHENS AND MEMBERSJOHANSEN AND CRACRAFTOn June 8 1988 Administrative Law JudgeDonald R Holleyissuedthe attached decision TheRespondent filed exceptions and a supportingbrief 1The National Labor Relations Board has delegated its authority in this proceeding to a threemember panelThe Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge s rulings findings, 2 andconclusions3and to adopt the recommendedOrderORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge and orders that the Respondent David RWebb Co Inc EdinburghIndiana itsofficersagents successors and assigns shall take the actionset forth in the OrderiTheRespondent has requested oral argumentThe requestisdeniedas the record exceptionsand bnefs adequatelypresent the issues and thepositions ofthe parties2 In secIIIA par 14 of hisdecisionthe judge referred to John Coleman Thecorrectspellingof this supervisors name is CoffmanThe Respondentexceptedto the judge sfinding thatemployee EugeneMcGaha testified that he told Coffmanthathis disabilitymight preventhim from performingthe dryer feeder jobWe do not rely on this findingthatweconclude is not fully supported by the record However thisdoesnot affectthe result in this case3In affirmingthe judge we note that given the poorperformance ofHillYoung and McGaha in the positionof feederon the#2 vacuumdryer theRespondent was notobliged toretain these employees in thatpositionHowever weagreewith the judge that the employees performance in that positionwhich wasnot substantially equivalent to their prestrike positionscould not providea basisfor theRespondents failure tocontinue to extendto these employeestheirLaidlawrightsWalter Steele Esqfor the General CounselJack H Rogers Esq (Barnes& Thornburg)of IndianapoItsIndianafor the RespondentEugeneMcGaha pro seof Nineveh Indiana for theCharging PartyDECISIONSTATEMENT OF THE CASEDONALD R HOLLEY Administrative Law Judge Onan originalcharge filed in this case by Eugene McGahaan individual on March 17 1987 the Regional DirectorforRegion 25 of the National LaborRelations Boardissued a complaint againstDavid R Webb Co Inc (Respondent) on June 25 1987 alleging in substance thatby rehiring economic strikers Alice Hill Rex Young andEugene McGaha in jobs other than their former or substantially equivalent jobs and thereafter terminating theiremployment when they were unable to perform the jobtowhich they had been recalled Respondent violatedSection 8(a)(1) and (3) of the National Labor RelationsAct Respondent filed timely answer denying it had engaged in the unfair labor practwes alleged in the complaintThe case was heard in Indianapolis Indiana on September 28 and 29 1987 All parties appeared and wereafforded full opportunity to participateOn the entirerecordand after careful consideration of postheanngbriefs filed by the parties I make the followingFINDINGS OF FACTIJURISDICTIONRespondent a Delaware corporationmaintains itsprincipal office and place of business in Edinburgh Indianawhere it is engaged in the manufacture sale anddistributionofwood veneer and related productsDuring the 12 month period preceding June 25 1987 itin the course and conduct of its business operations soldand shipped products goods and materials valued inexcess of $50 000 to customers located outside the Stateof Indiana It is admitted and I find that Respondent isan employer engaged in commerce within the meaningof Section 2(2) (6) and(7) of the ActIISTATUS OF LABOR ORGANIZATIONIt is admitted and I find that Chauffeurs TeamstersWarehousemen and Helpers Local Union No 135 a/wInternationalBrotherhood of TeamstersChauffeursWarehousemen and Helpers of America (TeamstersLocal 135) is a labor organization within the meaning ofSection 2(5) of the ActIIITHEALLEGED UNFAIR LABOR PRACTICESRespondentmanufactureswood veneer and otherwood products at its Edinburgh Indiana facility It employs approximately 400 employees About 260 employees were inthe bargaining unit represented by TeamstersLocal 135 in 1986 On July 28 of that year the bargaining unit employeescommenced what is conceded tohave been an economic strike On November 3 1986 thestriking employees through the Union offered unconditionally to return to workDuring the course of the strike Respondent hired numerous replacements and a number of striking employeesabandoned the strike and returned to work After thestrike endedRespondentwithout union participationpromulgated a plan for recall of striking employees forwhom no jobs were available immediately The plan involved creation of a preferentialhiring listfrom whichemployees would first be recalled according to qualifications and seniority in their prestrike department After alljobs in all departments were filled the recall was accom291NLRB No 36 DAVID R WEBB COplashed by consideration of qualifications of employeesand their total length of service with the Company iBy mid February 1987 only 20 to 30 employees remained on the preferential hinng list Alleged discnmmateesAlice Hill Rex Young and Eugene McGaha wereconcededly the three employees on the list with the mostplantwide seniorityAt some unstatedtimebefore February 17 the Respondent s personnel manager Charles Kilpatrick contacted employee Hill to offer her the job of operator of#2 vacuum dryer on the second shift The position hadbeen upgraded from a labor grade 1 job to a labor grade2 job during the strike and it paid $6 09 per hour Hillaccepted the job offer and reported for work at 3 30 p inon February 17 She was terminated at the end of hershift on February 17 under conditions set forth infraHill was not called as a witness by either of the partiesduring the hearing Through the testimony of Kilpatrickitwas established that Hill was approaching the age of62 at the time of the hearing and she is 4 feet 11 inchestallFor approximately 3 to 4 years before the strike shehad been employed in a labor grade 1 job on the firstshiftThe precise job was that of labeler in the exportclipping and measuring department In that job she removed bundles of veneer from a conveyor attached alabel to the bundle and placed the bundle on a differentconveyor The job required no heavy lifting or eye handcoordination as the bundles were simply shoved fromone conveyor to another It paid $5 91 per hour whenthe strike began but was upgraded to a labor grade 2 jobduring the strikeKilpatrick indicated that during her12 to 13 year tenure with Respondent Hill had performed some unspecified job in the dryer departmenthad performed a second veneer handler job in the exportclippingandmeasuringdepartmentwhich involvedmoving sheets of veneer with the assistance of anotheremployee from one conveyor to a second conveyorabout 3 to 4 feet distant and had been tried in a layupjob but had been disqualified from it 2A video tape that depicts the functions performed bythe feeder of the #2 vacuum dryer was placed in therecord as Respondents Exhibit 1 Briefly the job conlists of placing a quantity of wood veneer on a scissorsliftwith the aid of a conveyor elevation of the scissorslift through use of a foot pedal or button to the height of4 to 4 1/2 feet and flipping individual sheets of veneerupward with the fingers to permit a vacuum to grab theindividual sheets and affix them to a belt that movesthrough the dryerJerryThompson the supervisor of Respondent ssecond shift testified that when Hill reported for workon February 17 he briefed her on her starting timebreaktime punch in procedure and directed her to the#2 vacuum dryer where he explained and then demonstrated the job she was to perform He indicated henoted things were not going smoothly when she beganto perform and sought to improve her situation by constructing a platform for her to stand on to compensate1The validity of the recall procedureis not at issue in this case2When Hill wasdisqualifiedon thelayupjob becauseshe was unableto performitshewas transferredto other work237for her lack of height Thompson testified Hill expenenced difficulty with virtually every aspect of the jobdunng the shift He stated she was not efficiently loadingthe scissors lift and she was unable to efficiently feed themachineHe indicated her failure to properly feed themachine caused sheets of veneer to fall to the floor andresulted in the discard of product at the other end of themachine because sheets of veneer came out foldedThompson claimed he had never seen an employee perform as poorly on the machine and he indicated he reported Hill s deficiencies to the plant manager and toKilpatrickAt the end of her shift on February 17 Hill was instructed to report to KilpatrickWhen she did he toldher her performance was not satisfactory and somethingwould have to be done Kilpatrick testified Hill then toldhim she did not like the job and would rather stay athome with her husband and collect unemployment untilshe was eligible to retire (at age 62) Kilpatrick informedher Respondent would replace her and it would notobject to her drawing unemployment He admits Hillwas then terminatedOn February 18 Kilpatrick contacted Rex Youngthen the employee with the greatest plantwide seniorityon the preferential hiring list and offered him the posetion of feeder on the #2 vacuum dryer on the secondshiftYoung accepted the job offerand agreedto reportthat day at 3 30 p inYoung testified he was hired by Respondent on February 10 1975 His first job was that of flitch hanger 3 Inthat job which he held for 3 to 4 years he hand cleanedflitches with a hand planer He next worked for 3 to 4years marking samples and measuring veneer In that jobhe received logs from the vat area and affixed tickets tothem which indicated the number of board feet in eachflitchAfter he was disqualified in the above describedjobhewas transferred back to the vat departmentwhere he performed the flitch cleaner job during the 2to 3 years that preceded the strike As a flitchcleanerhewith the assistance of a second employee placedflitches on a chain which acted as a conveyor andmoved flitches through a washer that resembled a carwashYoung worked on the first shift immediatelybefore the strike and he earned $6 02 per hour in hislabor grade 3 positionThompson testified that when Young reported forwork on February 18 he briefed him just as he hadbriefed Hill the afternoon before and he then acquaintedYoung with the manner in which he was to feed the #2vacuum dryer He testified Young loaded the scissors liftefficientlybut experienced difficulty in feeding the machineHe indicated that Young like Hi'l improperly fedthe machine and as a result a lot of sheets were discarded Thompson testified Young continued to remain inefficient in feeding the machine on February 19 and therewere many discarded sheets and a lot of starting andstopping of the machine to straighten up the messes thatresulted from improper feeding Thompson reported his2When a log is split in half in quarters or otherwise each individualpiece is called a flitch 238DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDobservations of Youngs performance to Kilpatrick andtold the employee to contact Kilpatrick at 1 p in thenext dayWhen Young reached Kilpatrick by phone at 2p in the next day Kilpatrick terminated his employmentindicating he could draw unemploymentOn Friday February 20 Kilpatrick contacted EugeneMcGaha and offered him the feeder job on #2 dryer onthe second shiftMcGaha asked if Kilpatrick thought hecould perform the work and Kilpatrick assured him hecould 4McGaha was hired by Respondent in 1975 He workedin the maintenance department for 3 to 4 years repairingtuning and servicing towmotors and/or forklifts Afterworking on the machines he tested them Throughouthis employment he drove a forklift about once a monthto unload and warehouse acid delivered to the facilityDuring the 7 years preceding the strike he was classifiedas a truckdnver He drove a pickup truck and flatbedtruckMcGaha indicated he also substituted for the clerkin the toolroom of the maintenance department whiledriving a truck In that job he checked tools in and outHe was a licensed driver and possessed a company Itcense to drive a forklift As a driver he worked the firstshift and was paid $6 90 per hourin hislabor grade 7 positionThompson testified that when McGaha reported forwork on Monday February 23 he briefed him and demonstrated how the feeder job on the #2 vacuum dryerwas to be accomplished He indicated that McGaha likeHillexperienced difficulty loading the scissors lift andexperienced difficulty when feeding the dryer Thompson claimed he went to the #2 vacuum dryer repeatedlyto explain demonstrate reexplain and redemonstrate thejob but McGaha just could not or would not do the jobMcGaha testified his left arm was 15 to 20 percent disabled and he called John Coleman his former supervisorin the maintenance department on Tuesday to ask if theywere setting him up to fire him indicating his disabilitymay not permit him to perform the dryer feeder job HetestifiedColeman said he would call him back but henever didWhen McGaha reported for work on Wednesday February 25 he was told he was to see KilpatrickWhen he went to the latter s office Kilpatrick terminated him indicating he could draw unemploymentWhile interrogating Kilpatrick as an adverse witnesscounsel for the General Counsel caused Kilpatrick toreview information in the personnel files of approximately 34 employees In the process he established inter aliathat employee Cindy Jackson was in Hill s job when thestrike ended and that employee Cindy Burton who hadless seniority than Hillwas given Hill s prestrike jobafterHillwas terminated on February 18 1987 Similarly the record revealed openings in Young s prestrike jobof flitch cleaner were filled by employees HowardTutor Jeff Taylor and Jackie Jackson on April 22 May9 and July 22 1987 respectively 5 Finally although the4McGaha testified he had surgery on his left arm about a year beforethe hearing and he claimed Kilpatrick was aware the arm was 15 to 20percent disabled5 The named employees were all junior in service to Youngrecords revealed that employee Larry McCallum whowas in McGaha s prestrike truckdriver job when thestrike ended remains in that job counsel for the GeneralCounsel sought to show that certain forklift and/or related jobs which McGaha could arguably perform wereawarded to employees with less seniority than McGahaafter he was terminated in February 1987In support of its claim that Hill Young and McGahaperformed poorly on the #2 vacuum dryer job Respondent placed in evidence as its exhibits 2 through 13portions of personnel files of employees and productionrecords to show that other employees including personsallegedly placed on vacuum dryers for the first time experienced better production than the alleged discriminatees I have reviewed each of the exhibits and see noneed to analyze them at length here Suffice it to saythey reveal that other employees placed on the #2 dryerfeeder experienced significantly higher production thanHillMcGaha and Young 6Analysis and ConclusionsThe General Counsels contention in the instant case isthat the alleged discriminatees as economic strikerswere entitled by virtue ofLaidlaw Corp171NLRB1366 (1968) to their prestrike jobs or to substantiallyequivalent jobswhen vacancies occurred and that Respondent could not lawfully deprive them of such rightby recalling them to jobs they could not perform andthereafter terminating themOn the other hand Respondent contends that wheneconomic strikers accept recall to jobs other than theirprestrike jobs they enjoy no exemption from uniformlyapplicable conditions of work and forfeit their right tofuture recall to their prestrike jobs or substantially equivalent jobs if they are unable to perform the jobs theyaccept and are terminated for that reasonInLaidlaw Corpsupra the Board held at 1369-1370that economic strikers who unconditionallyapply for reinstatement at a time when their posttionsare filled by permanent replacements (1)remain employees and (2) are entitled to full reinstatement upon the departure of replacements unlessthey have in the meantime acquired regular andsubstantially equivalent employment or the employer can sustain his burden of proof that the failure tooffer full reinstatement was for legitimate and substantial business reasonsIf an employer fails to sustain his burden of proof a refusal to reinstate employees after an economic strike constitutes an unfair labor practice notwithstanding the absence of animus or bad faith for such conduct discourage[s] employees from exercising their rights to organize and to strike guaranteed by §§ 7 and 13 of theActNLRB v Fleetwood Trailer Co389 U S 375 378(1967)Although Respondent stressed the fact that the dryerfeeder job to which the alleged discriminatees were all5 Young s statisticswere markedly higherthanthose ofHillandMcGaha DAVID R WEBB CO239recalledwas a so called entry level job which individualswith no training should be able to perform it doesnot contend the alleged discriminatees were recalled tojobs that were substantially equivalent to their prestrikepositions Indeed I would reject such a contention if itwere advanced Thus the record reveals Young workedin a labor grade 3 job before the strike and McGahaworked in a labor grade 7 job prior to the strike Allthree alleged discriminatees worked the first shift beforethe strike In the circumstances described the dryerfeeder job on the second shift did not constitute substantially equivalent employment for any of the alleged discriminateesH & F Binch Co188 NLRB 720 724-725(1971)ProvidenceMedical Center243 NLRB 714 744(1979)Remaining for resolution then is whether Respondenthas shown that its failure to offer the alleged discriminatees full reinstatement was for legitimate and substantialbusiness reasons Respondent contends that it was legallyobligated to offer the alleged discriminatees the feederpositionand that once they accepted the position itwas legally entitled to treat them like it would any employee placed in thejob under discussion Explainingthat when employees are placed on jobs they cannot perform efficiently employees are uniformly transferred orterminated it claims it lawfully terminated the allegeddiscriminateesMy review ofLaidlawand its progeny fails to reveal asituation wherein the Board has decided the precise issueposed by Respondent Respondent claims however thatthe issue was decided in its favor inWeyerhaeuser Co274 NLRB 972 (1985)andLehigh Metal Fabricators 267NLRB 568 (1983)In point of fact it relies on dicta setforth in those decisions by Judge Harmatz Thus inWeyerhaeusersupra at 974 the Judge statedUnder the Act strikers are to be treated in the samefashion upon their unconditional offer to return towork as would have been the case had they notparticipated in a strikeAbsent specific evidence ofantiunion motivation economic strikers are entitledto no more or no less They enjoy no exemptionfrom uniformly applicable conditions of workwhich are unrelated to strike activity and which failto prejudice the strikers on the basis of worktimelost due to participation in a strikeInLehighsupra at 575 he statedemployer misgivings concerning the qualifications of an economic striker are to be tested on thejob through recall with the employer later permitted to take appropriate action if the recalled strikeris in fact unqualified or cannot do the workAlthough the above quoted comments were appropriately set forth inWeyerhaeuserandLehigh Metalneithercase stands for the proposition that an employer can extinguish an economic strikers right to his or her prestrike job or to substantially equivalent position by offering the striker a job he or she cannot perform and thereafter terminating the strikers employee status for failureto perform adequately Instead inWeyerhaeuserthe issueinvolved the rights of economic strikers versus the rightsof nonstrikers in a situation when a plant had been closedso long that nonstriking employees contractual recallrights had expired and the issue was whether economicstrikers enjoyed superior recall rights when the plant reopened merely because they had engaged in a strike Onthe other hand the issue inLehighMetalwas whethereconomic strikers could be deprived recall because theemployers subjective view was that they would beunable to perform available work because of changes inthe skill level of such workPatently the above quoted remarks extracted fromWeyerhaeuserandLehighwere made in a context wherein the right of economic strikers to their prestrike jobswas under discussion The comments are clearly inapplicable here where recall was to a lesser job that was notsubstantially equivalent to the prestrike jobs held by thealleged discriminateesThere may conceivably be circumstances in which anemployer would be justified in terminating an economicstrikerwho had been recalled to a job other than his orher prestrike position but the facts in the instant case failto establish that Respondent terminated Hill Young andMcGaha for legitimate and substantial business reasonsThe reason assigned for the termination of each of theemployees was failure to perform the dryer feeder job toRespondents satisfactionRespondent concedes the employees could have refused recall to the job under discussion without losing their employee statusMoreoverit is clear that by accepting and subsequently leaving ajob that was not substantially equivalent to their prestrike positions at an employer other than Respondentthe employees would have retained their status as Respondent employees and they would have been entitledto their prestrike positions when they became availableIn the circumstances described I find Respondent hasfailed to sustain its burden of proving that Hill Youngand McGaha were deprived of their right to full reinstatement for legitimate and substantial business reasonsAlthough I have rejected Respondents contention thatitcould in effect treat the alleged discriminatees as newemployees in the factual situation presented I note theinstant record affirmatively reveals Respondent treatedtheallegeddiscriminateesdiscriminatorilyThus asnoted supra the record reveals that during the periodpreceding the strike both Hill and Young were assignedto jobs which they failed to perform satisfactorily Theywere disqualified on those jobs and were thereafter transferred to work they could perform Obviously Hill andYoung were treated differently in February 1987 and noexplanation was offered for what would appear to be afailure by Respondent to follow its past practice whenregular employees were placed on jobs they were unableto perform Although McGaha was not shown to havebeen disqualified on any job before the strike he testifiedhe was partially disabled when he was recalled to thedryer feeder job and he claims he told Supervisor Coleman his disability might prevent him from performingthe dryer feeder job AdditionallyMcGaha claimed Kilpatrick was aware of his disability In the circumstancesdescribeditwould appear Respondent was aware 240DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDMcGaha would be unable to perform the dryer feederjob to supervisions satisfactionThe fact that McGahawas the third person recalled to thejob after two recalled strikers had failed to satisfactorily perform lendssubstance to McGaha s assertion to supervision that hewas being set up when he was recalled to the dryerfeeder jobIn sum I find that in the circumstances presented inthe instant caseRespondent did not fulfill itsLaidlawobligations by recalling the alleged discnminatees to jobsthatwere not substantially equivalent to their prestrikejobs and terminating them when they were unable toperform satisfactorily I find as alleged that by terminating the employment status of Hill Young and McGahaon February 17 19 and 25 1987 respectively andthereby terminating their preferential recall rightsRespondent violated Section 8(a)(3) and(1) of the ActCONCLUSIONS OF LAW1David R Webb Co Inc is an employer engaged incommerce within the meaning of Section 2(2) (6) and(7) of the Act2 Teamsters Local 135 is a labor organization withinthe meaning of Section 2(5) of the Act3By engaging in the unlawful acts described in section III above Respondent has engaged in and is engaging in unfair labor practices within the meaning of Section 8(a)(3) and (1) of the Act4The above described unfair labor practices affectcommerce within the meaning of Section 2(6) and (7) ofthe ActTHE REMEDYHaving found that the Respondent has engaged in certarn unfair labor practices it shall be recommended thatitbe ordered to cease and desist therefrom and to takecertain affirmative action designed to effectuate the polecies of the ActHaving found that Respondent discriminated againstAlice HillRex Young and Eugene McGaha by termsnating their employment status and preferential recallrights and having found that the prestrike positions heldby Hill and Young became vacant after Respondent engaged in the unlawful conduct described I shall recommend that Respondent offer Hill and Young immediateand full reinstatement to their prestrike positions withoutprejudice to their seniority and other rights and privilegesAs the record fails to reveal that McGaha s prestrike position became vacant before the time the hearingwas held in this case I shall recommend that Respondentbe required to offer McGaha immediate and full reinstatement to his prestrike position if a vacancy in suchposition has occurred since the hearing here was heldwithout prejudice to his seniority and other rights andprivileges If no such vacancy has occurred in McGaha sprestrike position I recommend Respondent be requiredto offer him immediate and full reinstatement to a substantially equivalent position of employment Respondentwill be required to make each of the alleged discnminatees whole for any loss of pay they suffered as a result ofthe discrimination practiced against them from the datethey should have been reinstated to the dateof validoffers of reinstatementThe dateMcGaha should havebeen offered reinstatement shall be left for resolution atthe compliance stage of this proceedingLoss of backpayand interest shall be computed in the manner prescribedinNewHorizonsfor theRetarded283NLRB 1173(1987) 7On these findings of fact and conclusions of law andon the entire record I issue the following recommended8ORDERThe RespondentDavid R Webb Co Inc Edinburgh Indiana its officers agents successors and assigns shall1Cease and desist from(a)Recalling economic strikers to jobs that are notsubstantially equivalent to their prestrike positions andterminating their employment status and preferentialrecall rights when they are unable to perform the jobs towhich they are recalled(b) In any like or related manner interfering with restrainingor coercing employees in the exercise of therights guaranteed them by Section 7 of the Act2Take the following action necessary to effectuatethe policies of the Act(a)Offer Alice Hill and Rex Young immediate and fullreinstatement to their prestrike positions of employmentand offer Eugene McGaha immediate and full reinstatement to either his prestrike position or to a substantiallyequivalent position of employment in each case withoutprejudice to the employees seniority or other rights andprivileges and make them whole for the discriminationpracticed against them in the manner set forth in theremedy section of this decision(b)Remove from its files all reference to the discharges of Alice Hill Rex Young and Eugene McGahaand inform the named employees that such records willnot be used as the basis for future action against them(c)Preserve and on request make available to theBoard or its agents for examination and copying all payroll records social security payment records timecardspersonnel records and reports and all other records necessary to analyze the amount of backpay due under theterms of this Order(d) Post at its Edinburgh Indiana facility copies of theattached noticemarkedAppendix 9 Copies of ther See generally IsisPlumbing Co138 NLRB 716 (1962) In accordancewith the decision inNew Horizonsfor theRetardedinterest on and afterJanuary 1 1987 shall be computed at the short term Federal rate forthe underpayment of taxes as set out in the 1987 amendmentto 26 U S C§ 6621 Interest on amounts accrued prior to January 1 1987 (the effective date ofthe 1986 amendmentto 26 U S C §6621) shall be computedin accordance withFlorida Steel Corp231 NLRB 651 (1977)8 If no exceptions are filed as provided by Sec 102 46 of the Board sRules and Regulations the findings conclusions and recommendedOrder shall as provided in Sec 102 48 of the Rules be adopted by theBoard and all objections to them shall be deemed waived for all putposes9 If this Order is enforced by a judgment of a United States court ofappeals the words in the notice reading Posted by Order of the NationalLaborRelations Board shall read Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLaborRelations Board DAVID R WEBB CO241notice on forms provided by the Regional Director forRegion 25 after being signed by Respondents authorizedrepresentative shall be posted by Respondent immediately upon receipt and maintained for 60 consecutive daysin conspicuous places including all places where noticesto employees are customarily posted Reasonable stepsshall be taken by Respondent to ensure that the noticesare not altered defaced or covered by any other matersal(c)Notify the Regional Director in writing within 20days from the date of this Order what steps the Respondent has taken to complyA4ENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABORRELATIONS BOARDAn Agency of the UnitedStatesGovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has ordered us to post and abide by this noticeWE WILL NOT recall economic strikers to jobs that arenot substantially equivalent to their prestrike positionsand terminate their employment status and preferentialrecall rights when they are unable to perform the jobs towhich they are recalledWE WILL NOT in any like or related manner interferewith restrain or coerce you in the exercise of the rightsguaranteed you by Section 7 of the ActWE WILL offer Alice Hill and Rex Young immediateand full reinstatement to their prestrike positions of employment and offer Eugene McGaha immediate and fullreinstatement to either his prestrike position or to a substantiallyequivalent position of employment in eachcasewithout prejudice to the employees seniority orother rights and privileges and make them whole for thediscrimination practiced against them in the manner setforth in the remedy section of this decisionWE WILL remove from our files all reference to thedischargesofAliceHillRex Young and EugeneMcGaha and inform the named employees that suchrecords will not be used as the basis for future actionagainst themDAVID R WEBB CO INC